54 F.3d 779NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Antonio MASTROBUONO, et al., Plaintiffs-Appellants,v.SHEARSON LEHMAN HUTTON, INC., et al., Defendants-Appellees.
No. 93-1581.
United States Court of Appeals, Seventh Circuit.
May 15, 1995.

1
Before BAUER and COFFEY, Circuit Judges, and SKINNER, District Judge.1

ORDER

2
Our judgment in the above matter having been reversed by the Supreme Court of the United States, and the parties having jointly requested the following disposition of the case, it is ordered that this matter be remanded to the United States District Court for the Northern District of Illinois, Eastern Division, for proceedings in accordance with the decision of the Supreme Court of the United States.



1
 Hon.  Walter Jay Skinner of the District of Massachusetts, sitting by designation